DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 15 were amended. Claim 18 was previously canceled. Claim 21 was added. Claims 1-17 and 19-21 are pending.
Claims 1-17 and 19-21 are rejected under 35 USC 112(b).
Applicant’s response overcomes the previous grounds of rejection under 35 USC 101. See response to arguments.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103. However, upon further consideration, new grounds of rejection under 35 USC 103 necessitated by amendment are presented herein.
 
Response to Arguments
35 USC 101
Applicant’s arguments filed 06/11/2021 regarding the rejection under 35 USC 101 have been fully considered and are persuasive. In particular, Applicant argues on pages 6-7 and 13-14 that the claim represents an improvement to an Automatic Incident Detection (AID) system and notes that the specification supports this assertion at [0006], [0024]-[0025], [0081]-[0082] and [0097]-[0106]. Applicant further argues on pages 7-8  and 13-14 that the amended claim now recites making a change to the TOS based on the incident detection. Applicant further argues on pages 8 and 14 that “step c) requires to activate an update neuron, e.g., a perceptron, which is a complex machine learning procedure which is performed in the context of neural networks, and is far outside the capabilities of a human mind”. Examiner agrees that the claim is eligible. The independent claims recite a sequence of steps including correcting an ensemble prediction using a neuron and triggering a change in a TOS system. The claim integrates the abstract idea into a practical application at Step 2A, Prong 2.

The rejection under 35 USC 101 is withdrawn.

35 USC 103
Applicant’s arguments regarding the rejection under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection presented herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 15 recite “abnormal change”; however, “abnormal” is a relative term which renders the scope of the claim indefinite. Neither the claim nor the specification provides a standard by which a normal change is delineated from an abnormal change. Accordingly, a person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. For example, step c) could have at least the following two interpretations:
There is some independent standard (which would still need to be specified) by which a change is either abnormal or not. It is possible that not every abnormal change is detected.
The standard by which a change is either abnormal or not is whether or not it is detected at step c. Consequently, every abnormal change is necessarily detected (since that is the standard by which a change is deemed abnormal).

Dependent claims 2-14, 16-17 and 19-21 fail to resolve the issue and are rejected with the same rationale. Note that claims 2 and 20 include additional recitations of “abnormal change” which have the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8-9, 11-12, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over “Han” (US 2014/0114885 A1) in view of “Moreira-Matias” (An Incremental Probabilistic Model to Predict Bus Bunching in Real-Time).

The Moreira-Matias reference was published before the earliest priority date of the claimed invention and lists more authors than the application names as joint inventors. The publication may be treated as prior art under AIA  35 U.S.C. 102(a)(1). See MPEP 2153.01(a).

	Regarding claim 1, Han teaches
	A method for incident detection in a time-evolving system (TOS) comprising a plurality of objects moving in time and space along predefined paths, the method being performed by one or more processors using instructions stored in a memory, the method comprising: (Han, Abstract describes systems and methods for facilitating urban traffic state detection using machine learning classifiers. Traffic is made up of vehicles moving in time and space along predefined paths. [0024] indicates that the states may include particular types of traffic incidents such as traffic congestion. Figure 10 provides an example of a computer operable to execute the disclosed technique (see [0019]), which comprises a processor 1004 (see [0086]) and memory storing computer-executable instructions (see [0089].)
	a) providing at least two predictions of a parameter of the TOS by using for each prediction a different prediction procedure based on observations, (Han, Abstract indicates that the system uses a cascaded two-tier classifier which employs two different classifiers (e.g., an SVM (support vector machine) and a MLP (multi-layer perceptron). Figure 4D, described at [0067-0068], provides an example in which each of a plurality of classifiers outputs a decision (i.e., a prediction). Figure 8 provides a method overview. In particular, at step 810, described at [0078], the classifier (which may be the voting scheme illustrated in Figure 4D when considering 810c) is applied to observed data (see [0077]).)
	b) combining the at least two predictions to a prediction ensemble, (Han, Figure 4D, described at [0067-0068], provides an example in which each of a plurality of classifiers outputs a decision. Figure 8 provides a method overview. In particular, at step 810, described at [0078], the 
	…d) detecting an incident [not necessarily based on step c]; (Han, Figure 8, step 810 shows determining a traffic state. [0024] indicates that the states may include particular types of traffic incidents such as traffic congestion.)
	e) providing a notification of the detected incident to the TOS such that a change in the TOS is executed based on the detected incident. ([0029] indicates that a notification or alert indicative of the detected traffic state may be sent and that the detected traffic state may be used for traffic guidance, control or management systems such as traffic light control.)
	Han does not appear to explicitly teach
	c) correcting the prediction ensemble based on an abnormal change of the system having occurred, wherein: 
	the abnormal change is detected by monitoring distributions of deviations from the prediction ensemble, and 
	the prediction ensemble is corrected by activating an update neuron upon the abnormal change being detected to directly change a prediction value of the prediction ensemble, and 
	d) detecting an incident based on a result of step c), and
	However, Moreira-Matias—directed to analogous art—teaches
	c) correcting the prediction ensemble based on an abnormal change of the system having occurred, wherein: (Moreira-Matias, Abstract describes performing Bus Bunching prediction including predicting headway distributions. Abstract further describes updating the distributions using a Perceptron’s delta rule. Sections 1 and 2 provide a general overview. In particular, the paragraph beginning at the end of page 228 provides an overview of the method. Section 3 teaches an algorithm for correcting a prediction based on an abnormal change of the system having occurred based on a Perceptron’s delta rule (see section 3, first paragraph on page 231). In the combination with Han, the correction algorithm taught by Moreira-Matias would be used to correct the ensemble prediction taught by Han which was described above. The correction algorithm of Moreira-Matias is described in detail below regarding the recited steps which perform the correction.)
	the abnormal change is detected by monitoring distributions of deviations from the prediction ensemble, and (Moreira-Matias, section 3, second paragraph (staring page 231, going onto page 232) describes computing residuals as the difference between an expected time and a predicted time and computing the average of these residuals. The error is compared to a threshold th to determine when the error is larger than necessary (i.e., that an abnormal change has occurred). The mean of the deviations is a statistic which measures the distribution of deviations. The threshold determines that the mean of the distribution is larger than would have been expected. As indicated above, in the combination, the predictions would be coming from an ensemble model as taught by Han)
	the prediction ensemble is corrected by activating an update neuron upon the abnormal change being detected to directly change a prediction value of the prediction ensemble, and (Moreira-Matias, Section 3 teaches an algorithm for correcting a prediction based on an abnormal change of the system having occurred based on a Perceptron’s delta rule (see section 3, first paragraph on page 231). Section 3, second paragraph goes on to indicate that ϑp or ϑn is incremented based on whether or not the prediction error threshold is tripped. That is, the Perceptron’s delta rule is activated. This triggers a direct change to the prediction Pc via the equation Pc’ = Pc ± (β’ × Pc). The thing to note about the equation is that the predicted value Pc is directly changed via the correction factor (β’ × Pc) to obtain a corrected prediction Pc’. As described in the following two paragraphs, the Pc’ values are then used to predict bus bunching.)
	d) detecting an incident based on a result of step c), and (Section 4 describes how the steps from section 3 may be used to detect Bus Bunching. In particular, the residuals for the headway predictions (see section 3, third paragraph) are used to determine a distribution for the headway on a bus stop located i stops ahead. Then, “Using such estimations, it is possible to predict incrementally the BB occurrences in three simple steps: 1) calculate/update the Bunching likelihoods; 2) estimate a Bunching Score (BS) and 3) test if it is greater than the predefined threshold.” When the score is greater than a threshold, a BB (bus bunching) event is detected. The residuals for the headway predictions depend on the correction to the trip time predictions Pc to obtain Pc’ described above, so the detection is based on the result of this correction.)


	Regarding claim 3, the rejection of claim 1 is incorporated herein. Han does not appear to explicitly teach 
	wherein the distributions use an allowed change parameter (ACP) representing a magnitude of an allowed change. 
	However, Moreira-Matias—directed to analogous art—teaches 
	wherein the distributions use an allowed change parameter (ACP) representing a magnitude of an allowed change. (Moreira-Matias, section 3, second paragraph (staring page 231, going onto page 232) describes computing residuals as the difference between an expected time and a predicted time and computing the average of these residuals. The error is compared to a threshold th to determine when the error is larger than necessary (i.e., that an abnormal change has occurred).  The threshold is an allowed change parameter which represents a magnitude of an allowed change.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because the threshold is part of the correction method described above.

	Regarding claim 4, the rejection of claim 3 is incorporated herein. Han does not appear to explicitly teach 
	wherein, for each system parameter, a corresponding ACP is used. 
	However, Moreira-Matias—directed to analogous art—teaches
	wherein, for each system parameter, a corresponding ACP is used. (Moreira-Matias, section 3, second paragraph (staring page 231, going onto page 232) describes computing residuals as the difference between an expected time and a predicted time and computing the average of these residuals. The error is compared to a threshold th to determine when the error is larger than necessary (i.e., that an abnormal change has occurred).  The threshold is an allowed change parameter which represents a magnitude of an allowed change. The threshold th is computed as th = α ∗ fe, so different P values (i.e., system parameters) will have different respective thresholds (i.e., ACPs).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because the threshold is part of the correction method described above.

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Han does not appear to explicitly teach
	wherein the update neuron is a neuron of a Perceptron. 
	However, Moreira-Matias—directed to analogous art—teaches
	wherein the update neuron is a neuron of a Perceptron. (Moreira-Matias, Section 3 teaches an algorithm for correcting a prediction based on an abnormal change of the system having occurred based on a Perceptron’s delta rule (see section 3, first paragraph on page 231). Section 3, second paragraph goes on to indicate that ϑp or ϑn is incremented based on whether or not the prediction error threshold is tripped. That is, the Perceptron’s delta rule is activated. This triggers a direct change to the prediction Pc via the equation Pc’ = Pc ± (β’ × Pc). The thing to note about the equation is that the predicted value Pc is directly changed via the correction factor (β’ × Pc) to obtain a corrected prediction Pc’. As described in the following two paragraphs, the Pc’ values are then used to predict bus bunching.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because the threshold is part of the correction method described above.

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Han does not appear to explicitly teach
	wherein the update neuron uses a delta rule procedure based on a back-propagation procedure for feed-forward neural networks to change the prediction value of the prediction ensemble using a most recent residual. 
	However, Moreira-Matias—directed to analogous art—teaches
	wherein the update neuron uses a delta rule procedure based on a back-propagation procedure for feed-forward neural networks to change the prediction value of the prediction ensemble using a most recent residual. (Moreira-Matias, Section 3 teaches an algorithm for correcting a prediction based on an abnormal change of the system having occurred based on a Perceptron’s delta rule (see section 3, first paragraph on page 231). Section 3, second paragraph goes on to indicate that ϑp or ϑn is incremented based on whether or not the prediction error threshold is tripped. That is, the Perceptron’s delta rule is activated. This triggers a direct change to the prediction Pc via the equation Pc’ = Pc ± (β’ × Pc). The thing to note about the equation is that the predicted value Pc is directly changed via the correction factor (β’ × Pc) to obtain a corrected prediction Pc’. The β’ depends on the value of ϑ, which in turn is dependent on the average residual (and consequently the most recent residual). A Perceptron is a type of feed-forward neural network. A backpropagation procedure uses an error/residual to make a correction, which is precisely what is done in section 3. Compare with the published instant specification at [0084] and [0087].)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because the threshold is part of the correction method described above.

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Han teaches
	wherein the prediction ensemble is provided by weighted combining of results of the at least two different prediction procedures. (Han, Figure 4D, described at [0067-0068], provides an example in which each of a plurality of classifiers outputs a decision. Figure 8 provides a method 

	Regarding claim 9, the rejection of claim 1 is incorporated herein. Han does not appear to explicitly teach
	wherein the prediction ensemble is based on past observations within a certain time window, the time window sliding in time upon new observations. 
	However, Moreira-Matias—directed to analogous art—teaches
	wherein the prediction ensemble is based on past observations within a certain time window, the time window sliding in time upon new observations. (Section 4, first paragraph indicates that the event detection is based on a size of a sliding window of the most recent residuals (which are based on corresponding observations as described in section 3 and discussed above regarding claim 1.))
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because this is part of the prediction framework taught by Moreira-Matias.

	Regarding claim 11, the rejection of claim 1 is incorporated herein. Han does not appear to explicitly teach 
	wherein step c) includes reinitializing monitoring distributions of deviations from the prediction ensemble. 
	However, Moreira-Matias—directed to analogous art—teaches
	wherein step c) includes reinitializing monitoring distributions of deviations from the prediction ensemble. (Moreira-Matias, section 3, second paragraph (starting page 231) indicates that the ϑ values are set to zero when the prediction error does not go the same way on consecutive trips. For example, ϑp = 0 when the error does not exceed the threshold. Since at least one of the conditions for ϑp or ϑn to be reinitialized is met, at least one of the parameters of the monitoring distributions of deviations from the prediction ensemble is reinitialized.)


	Regarding claim 12, the rejection of claim 1 is incorporated herein. Furthermore, Han teaches
	wherein a filtering is performed for the predictions resulting in a single zero-one signal representing the incident. (Han, Figure 4D, described at [0067-0068], provides an example in which each of a plurality of classifiers outputs a decision. Figure 8 provides a method overview. In particular, at step 810, described at [0078], the classifier (which may be the voting scheme illustrated in Figure 4D when considering 810c). The combination of the predictions is described at [0067-0068]. [0032] indicates that the SVM classifiers may be binary (i.e., zero-one) classifiers and [0064] indicates that the MLP may also be a binary (i.e., zero-one) classifier. Moreover, the voting process described at [0067-0068] uses binary decisions from the constituent classifiers. That is, both models may filter the predictions to return a binary signal representing the incident. )

	Regarding claim 15, Han teaches
	A system for incident detection in a time-evolving system (TOS) comprising a plurality of objects moving in time and space along predefined paths, the system comprising one or more hardware processors which, alone or in combination, are configured to provide for execution of the following steps: (Han, Abstract describes systems and methods for facilitating urban traffic state detection using machine learning classifiers. Traffic is made up of vehicles moving in time and space along predefined paths. [0024] indicates that the states may include particular types of traffic incidents such as traffic congestion. Figure 10 provides an example of a computer operable to execute the disclosed technique (see [0019]), which comprises a processor 1004 (see [0086]) and memory storing computer-executable instructions (see [0089].)
	The remainder of claim 15 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

	Regarding claim 16, the rejection of claim 15 is incorporated herein. Furthermore, Han teaches
	wherein the objects include cars and the predefined paths include streets of a city. ([0047-0048] indicates that the system may include a traffic data including cars navigating streets of a city (e.g., Hangzhou Stadium Road to Fenqui Road in Hangzhou City).)

	Claim 17 is substantially similar to claim 16 and is rejected with the same rationale in view of the rejection of claim 1. 

	Regarding claim 19, the rejection of claim 1 is incorporated herein. Han does not appear to explicitly teach 
	wherein the update neuron reuses a learning rate as part of a most recent residual to add directly to the prediction value without updating neural network link weights. 
	However, Moreira-Matias—directed to analogous art—teaches
	wherein the update neuron reuses a learning rate as part of a most recent residual to add directly to the prediction value without updating neural network link weights. (Moreira-Matias, Section 3, second paragraph: “The beta value stands for the residual’s percentage to be added to Pc (its initial value β is user-defined).” If neither ϑp or ϑn is incremented, the learning rate beta’ is not updated, meaning that the learning rate beta is reused. No neural network link weights are updated.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 20, the rejection of claim 19 is incorporated herein. Han does not appear to explicitly teach
	further comprising updating the learning rate in a case that the abnormal change is detected while the update neuron is activated. 
	However, Moreira-Matias—directed to analogous art—teaches
	further comprising updating the learning rate in a case that the abnormal change is detected while the update neuron is activated. (Moreira-Matias, Section 3, second paragraph: “The beta value stands for the residual’s percentage to be added to Pc (its initial value β is user-defined)… if ϑp or ϑn are incremented, the Pc and β’ are updated”. That is, the ϑ values being non-zero corresponds to activation of the neuron. When they are incremented (i.e., are non-zero) the learning rate beta’ is updated as per the formula shown.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 21, the rejection of claim 1 is incorporated herein. Furthermore, Han teaches
	wherein the notification indicates a traffic control action to be taken as the change in the TOS. ([0029] indicates that a notification or alert indicative of the detected traffic state may be sent and that the detected traffic state may be used for traffic guidance, control or management systems such as traffic light control.)

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “Han” (US 2014/0114885 A1) in view of “Moreira-Matias” (An Incremental Probabilistic Model to Predict Bus Bunching in Real-Time), further in view of “Sebastiao” (A study on change detection methods).

	Regarding claim 2, the rejection of claim 1 is incorporated herein. The combination of Han and Moreira-Matias does not appear to explicitly teach
	wherein, for detecting the abnormal change, a Page-Hinkley test is used as a cumulative variable defined as a cumulated difference between past observations and the mean of the past observations until the current moment.
	However, Sebastiao—directed to analogous art—teaches
	wherein, for detecting the abnormal change, a Page-Hinkley test is used as a cumulative variable defined as a cumulated difference between past observations and the mean of the past observations until the current moment. (Section 3.4 describes the Page-Hinkley test for detecting changes in the normal behavior of a process (i.e., detecting abnormal behavior). The section provides technical details of the test including the cumulative variable defined as accumulated difference between past observations and the mean of past observations until a current moment. Section 3.4. also describes using the parameter delta corresponding to the magnitude of changes that are allowed (i.e., an allowed change parameter.))
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Han and Moreira-Matias to use the Page-Hinkley Test (PHT) because it is appropriate to detect changes in drift scenarios (i.e., scenarios in which the underlying process may be changing) and because it uses less time and memory than other methods as described by Sebastiao in section 5 Conclusions and Further Research on page 362.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “Han” (US 2014/0114885 A1) in view of “Moreira-Matias” (An Incremental Probabilistic Model to Predict Bus Bunching in Real-Time), further in view of “Ghosh” (Time-Series Modeling For Forecasting Vehicular Traffic Flow in Dublin).

	Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Han and Moreira-Matias does not appear to explicitly teach
	wherein one prediction procedure is based on an Autoregressive Integrated Moving Average (ARIMA) and an other prediction method is based on a Holt-Winters Exponential Smoothing (ETS).
	However, Ghosh—directed to analogous art—teaches
	wherein one prediction procedure is based on an Autoregressive Integrated Moving Average (ARIMA) and (Ghosh, Abstract describes performing traffic prediction using an Arima model. This is described in detail in section 4.3. In the combination with Han, it is understood that an ARIMA model may be used in addition to or in place of one of the models in the ensemble taught by Han.)
an other prediction method is based on a Holt-Winters Exponential Smoothing (ETS). (Ghosh, Abstract describes performing traffic prediction using Holt-Winters Exponential Smoothing. This is described in detail in section 4.2. In the combination with Han, it is understood that a Holt-Winters Exponential Smoothing model may be used in addition to or in place of one of the models in the ensemble taught by Han.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Han and  to use an ARIMA model and a Holt-Winters Exponential Smoothing model because “Seasonal ARIMA and Holt-Winters’ exponential smoothing technique give highly competitive forecasts and match considerably well with the observed traffic flow data during rush hours” (Ghosh, Abstract).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Han” (US 2014/0114885 A1) in view of “Moreira-Matias” (An Incremental Probabilistic Model to Predict Bus Bunching in Real-Time), further in view of “Gama” (On Predicting the Taxi-Passenger Demand: A Real-Time Approach).

	Examiner note: The “Gama” reference lists Moreira-Matias as a first author, but will be referred to as “Gama” to avoid confusion with the other reference listing Moreira-Matias as first author.

	Regarding claim 10, the rejection of claim 9 is incorporated herein. The combination of Han and Moreira-Matias does not appear to explicitly teach 
	wherein at least two different time windows having a different window size are used.
	However, Gama—directed to analogous art—teaches
	wherein at least two different time windows having a different window size are used. (Gama, Abstract describes using GPS data in a real-time environment to model a time evolving system (taxi-passenger demand). In section 2, it is indicated that the model may be based on applying several base models and combining them using an ensemble framework. In particular, section 2.2 describes updating the aggregation (i.e., ensemble). Two different window sizes P and τ are used with P >> τ. That is, the X variables correspond to windowing with P and the Y variables correspond to windowing with τ 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Han and Moreira-Matias to use windowing with two different time windows because this allows for a model build with a one periodicity to be used to make predictions for a different time period (Gama, section 2.2., first paragraph) and allows for the characteristics of the time series to be calculated rapidly (Gama, section 2.2., last paragraph).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Han” (US 2014/0114885 A1) in view of “Moreira-Matias” (An Incremental Probabilistic Model to Predict Bus Bunching in Real-Time), further in view of “Richard” (Neural Network Classifiers Estimate Bayesian a posteriori Probabilities).  

	Regarding claim 13, the rejection of claim 12 is incorporated herein. Furthermore, Han teaches
	the incident is detected based on each of the [classifier decisions] (Han, Figure 4D, described at [0067-0068], provides an example in which each of a plurality of classifiers outputs a decision. Figure 8 provides a method overview. In particular, at step 810, described at [0078], the classifier (which may be the voting scheme illustrated in Figure 4D when considering 810c). The combination of the predictions is described at [0067-0068].)
	Han does not appear to explicitly teach
	wherein the filtering is performed by comparing each of the predictions with a corresponding threshold and 
	the incident is detected based on each of the predictions triggering the corresponding threshold.
	However, Moreira-Matias—directed to analogous art—teaches
	wherein the filtering is performed by comparing [a prediction] with a corresponding threshold (Section 4 describes how the steps from section 3 may be used to detect Bus Bunching. In particular, the residuals for the headway predictions (see section 3, third paragraph) are used to determine a distribution for the headway on a bus stop located i stops ahead. Then, “Using such estimations, it is possible to predict incrementally the BB occurrences in three simple steps: 1) calculate/update the Bunching likelihoods; 2) estimate a Bunching Score (BS) and 3) test if it is greater than the predefined threshold.” When the score is greater than a threshold, a BB (bus bunching) event is detected. The residuals for the headway predictions depend on the correction to the trip time predictions Pc to obtain Pc’ described above, so the detection is based on the result of this correction. Moreira-Matias teaches a single threshold for a single classifier.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	Han and Moreira-Matias does not appear to explicitly teach 
	comparing each [i.e., a second] of the predictions with a corresponding threshold … each of the predictions [i.e., a second] triggering the corresponding threshold.
	However, Richard—directed to analogous art—teaches
	comparing each [i.e., a second] of the predictions with a corresponding threshold … each of the predictions [i.e., a second] triggering the corresponding threshold. (Richard, Abstract indicates that a MLP may be used to predict probabilities. Section 4.4. on page 479 indicates that a classification may only be assigned if the probability exceeds some threshold.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Han and Moreira-Matias to use a probabilistic classifier with a threshold as taught by Richard because this allows the system to account for the costs of misclassification as described by Richard in Section 4.4. on page 479.
	To clarify the combination, Han teaches using a voting ensemble which detects an incident based on the predictions of the models in the ensemble, but does not explicitly teach that the models in the ensemble arrive at a zero-one decision by comparing a prediction to a threshold. Moreira-Matias teaches .

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “Han” (US 2014/0114885 A1) in view of “Moreira-Matias” (An Incremental Probabilistic Model to Predict Bus Bunching in Real-Time), further in view of “Richard” (Neural Network Classifiers Estimate Bayesian a posteriori Probabilities), further in view of “Sagha” (On-line anomaly detection and resilience in classifier ensembles).

	 Regarding claim 14, the rejection of claim 13 is incorporated herein. The combination of Han, Moreira-Matias, and Richard does not appear to explicitly teach 
	wherein additionally a correlation threshold between the at least two predictions has to be triggered to detect the incident.
	However, Sagha—directed to analogous art—teaches 
	wherein additionally a correlation threshold between the at least two predictions has to be triggered to detect the incident. (Abstract and Section 3.1. describes performing distance based anomaly detection in an ensemble setting in which a correlation/covariance matrix between predictions from various models in the ensemble is computed and an anomaly is detected based on the correlation/covariance triggering a threshold.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to identify anomalies based on a correlation between models as taught by Sagha because this approach allows for anomaly detection independent of the way that the data is captured and independent of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121